ON PETITION
ORDER
Scottrade, Inc. submits a petition for a writ of mandamus to direct the United States District Court for the Eastern District of Texas to vacate its order denying Scottrade’s motion to sever and transfer, and direct the court to sever this case and transfer it to the United States District Court for the Eastern District of Missouri. The court also reconsiders its order directing Ganas LLC’s response in In re TD Ameritrade, Inc., 2012-M107.
Upon consideration thereof,
It Is Ordered That:
(1) This court’s prior order directing Ganas LLC to respond no later than December 1, 2011 in 2012-M107 is vacated.
(2) Ganas LLC is directed to file a combined response in 2012-M107 and 2012-M109 no later than December 8, 2011 not to exceed 40 pages.